Citation Nr: 9900130	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on the need 
of the veterans spouse for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had verified active service from November 1945 to 
October 1947, from July 1950 to February 1952.

The veteran filed a claim in June 1995 for aid and assistance 
for his spouse.  This appeal arises from the November 1994 
rating decision from the Boston, Massachusetts Regional 
Office (RO) that denied the veterans claim for special 
monthly compensation by reason of the need for aid and 
attendance of another person.  A Notice of Disagreement was 
filed in December 1995 and a Statement of the Case was issued 
in January 1995.  A substantive appeal was filed in March 
1995 with no hearing requested.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his wife requires the aid and 
attendance of another person because she is disabled.  He 
contends that his wife can shuffle around one floor of the 
house using a cane.  She can feed herself, as she is left 
handed and it is her right side that is damaged.  She can 
dress herself with difficulty and attend to her basic needs.  
She cannot do housework, prepare food, do laundry, write 
clearly, exit the home, negotiate steps or walk more than a 
few feet without assistance.  The veteran asserts that due to 
her limitations, his wife is dependent on someone else or 
would have to be institutionalized.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence supports the veterans claim to special monthly 
compensation based on the need of the veterans spouse for 
regular aid and attendance.


FINDINGS OF FACT

1.  The veteran has been assigned a 60 percent disability 
evaluation for service connected residuals, gastrectomy with 
gastro-jejunostomy for duodenal ulcer.

2.  The disabilities of the veterans spouse do render her so 
helpless as to be unable to care for her daily personal needs 
without assistance from others, and they render her unable to 
protect herself from the hazards and dangers incident to her 
daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need of the veterans spouse for regular aid and 
attendance have been met.  38 U.S.C.A. 
§§ 1110, 1114, 1115, 1131, 1502, 5107 (West 1991 & Supp. 
1998); 38 C.F.R.
§§ 3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Factual Background

By rating action of November 1954, the veteran was assigned a 
60 percent rating for a service connected partial gastrectomy 
with gastro-jejunostomy for duodenal ulcer.

On a February 1994 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, the veterans 
wifes estimated weight was 160 pounds and she was 5 feet and 
5 inches tall.  She had good posture and general appearance.  
Her right leg was weak and was favored with ambulation with 
early flexion contracture.  Her right hand was slightly weak 
and grip strength was decreased.  She could not walk without 
a cane or walker and walked unsteadily with them.  She had 
limited manual dexterity of the right hand and was clumsy.  
She had no restrictions of the spine, trunk or neck.  The 
veterans wife had slight confusion at times and some 
intermittent dizziness with no falls.  She needed supervision 
at home most of the time.  The veterans wife was not able to 
walk without the assistance of another person.  The veterans 
wife was able to leave the home only with assistance and with 
a walker or cane.  She could leave three to four times a day 
with assistance.  Aids were required for locomotion and she 
could not take stairs well.  The veterans wife was diagnosed 
with left CVA with right hemiparesis and hypertensive 
cerebrovascular disease.  The examiner indicated that the 
[veterans spouse] required the daily personal health care 
service of a skilled provider without which the [veterans 
spouse] would require hospital, nursing home or other 
institutional care.  

In June 1995, the veteran filed a claim for aid and 
assistance for his spouse.

By rating action of November 1994, the veterans claim for 
special monthly compensation by reason of the need for aid 
and attendance of another person was denied.  The current 
appeal to the Board arises from this denial.

II.  Analysis

The veterans claim for special monthly compensation based on 
the need for regular aid and attendance for the veterans 
spouse is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that the veteran has 
presented a claim that is plausible.

The law allows for additional compensation of a service 
connected veteran of a period of war, whose disability is 
rated at not less than 30 percent, if his spouse is 
helpless or blind, or so nearly helpless or blind as to 
need or require the aid and attendance of another person.  
38 U.S.C.A. §§ 1114, 1115.  

Special monthly compensation is governed by 38 C.F.R. § 
3.351, which reads in pertinent part, 

(a)(2) Increased compensation is payable 
to a veteran by reason of the veterans 
spouse being in need of aid and 
attendance.

(b) Aid and attendance; need.  Need for 
aid and attendance means helplessness or 
being so nearly helpless as to require 
the regular aid and attendance of another 
person.  The criteria set forth in 
paragraph (c) of this section will be 
applied in determining whether such need 
exists.

(c) Aid and attendance; criteria.  The 
veteran, spouse, surviving spouse or 
parent will be considered in need of 
regular aid and attendance if he or she: 
(1) Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or
(2) Is a patient in a nursing home 
because of mental or physical incapacity; 
or 
(3) Establishes a factual need for aid 
and attendance under the criteria set 
forth in § 3.352(a).

38 C.F.R. § 3.352(a) reads, 

Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.);  inability of claimant 
to feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness;  inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  Bedridden will be 
a proper basis for the determination.  
For the purpose of this paragraph 
bedridden will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimants condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.  

In this case, the veteran contends that his wife requires the 
aid and attendance of another person.  The evidence supports 
his contention.  On the February 1998 VA Examination, the 
examiner noted that the veterans wife required a cane or 
walker and was unsteady with them.  She had limited dexterity 
of her right hand and was clumsy.  She was confused at times, 
with some intermittent dizziness and she needed supervision 
at home most of the time.  Therefore the veterans spouse 
satisfies the criteria under 38 C.F.R. § 3.352(a) for regular 
aid and attendance as she requires care or assistance on a 
regular basis to be protected from hazards or dangers 
incident to her daily environment.  As it is determined that 
the veterans spouse is so helpless as to be in need of 
regular aid and attendance, entitlement to special monthly 
compensation based on the need for regular aid and attendance 
on account of helplessness is warranted.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance for the veterans spouse is granted.





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
